   Case: 1:20-cv-02345-DAP Doc #: 3 Filed: 12/07/20 1 of 3. PageID #: 10




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

KENNETH P. DOYLE,                   )     CASE NO. 1:20 CV 2343
                                    )
            Plaintiff,              )     JUDGE DAN AARON POLSTER
                                    )
       v.                           )
                                    )
ATHAN C. SARANTOPOULOS,             )
                                    )
            Defendant.              )
______________________________________________________________________
KENNETH P. DOYLE,                   )     CASE NO. 1:20 CV 2345
                                    )
            Plaintiff,              )
                                    )
       v.                           )
                                    )
DESPINA SARANTOPOULOS,              )     MEMORANDUM OF OPINION
                                    )     AND ORDER
                                    )
            Defendant.              )


        These are two more in forma pauperis actions filed pro se by Plaintiff Kenneth P. Doyle

against Defendants Athan and Despina Sarantopoulos. The Plaintiff’s complaints in the

captioned actions are identical, and although unclear, purport to assert breach of contract and/or

other state-law claims against the Defendants relating to real property. The Plaintiff has already

filed at least two prior cases in this district purporting to assert state-law claims against the

Defendants relating to the same matter. Those cases were dismissed before service for lack of

subject-matter jurisdiction and for failure to state a claim. See Doyle v. Athan Sarantopoulos, et
   Case: 1:20-cv-02345-DAP Doc #: 3 Filed: 12/07/20 2 of 3. PageID #: 11




al., Case No. 1: 19 CV 2426 (N.D. Ohio Feb. 10, 2020); Doyle v. Athan Sarantopoulos, et al.,

Case No. 1: 17 CV 2583 (N.D. Ohio Feb. 9, 2018).

       These cases, likewise, must be summarily dismissed. A district court may sua sponte

dismiss a complaint for lack of subject-matter jurisdiction at any time. See Fed. R. Civ. P.

12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.”)

       There is no basis for an exercise of federal subject-matter jurisdiction in either of these

cases as there are no allegations in the complaints from which this Court may infer that the

Plaintiff and the Defendants are citizens of different states as required to establish diversity

jurisdiction under 28 U.S.C. § 1332. The complaints do not allege any discernible federal

question for purposes of establishing jurisdiction under 28 U.S.C. § 1331.

        Further, a district court may sua sponte dismiss any complaint for lack of subject-matter

jurisdiction when the allegations of the complaint are “totally implausible, attenuated,

unsubstantial, frivolous, devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183

F.3d 477, 479 (6th Cir. 1999). The Court also finds dismissal of the Plaintiff’s complaints

warranted pursuant to Apple v. Glenn. The Plaintiff’s allegations are so incomprehensible,

unsubstantial, and frivolous that they do not provide a basis to establish this Court’s subject-

matter jurisdiction over any valid claim, and they are no longer open to discussion to the extent

they have already been found insufficient in a prior case. See Case No. 1: 17 CV 2583.

                                            Conclusion

       In accordance with the foregoing, the above-captioned actions are both dismissed for

lack of subject-matter jurisdiction pursuant to Fed. R. Civ. P. 12(h)(3) and Apple v. Glenn, 183


                                                 -2-
  Case: 1:20-cv-02345-DAP Doc #: 3 Filed: 12/07/20 3 of 3. PageID #: 12




F.3d 477. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this

decision could not be taken in good faith.

       IT IS SO ORDERED.



                                                                                12/7/2020
                                             DAN AARON POLSTER
                                             UNITED STATES DISTRICT JUDGE




                                              -3-
